Title: To Thomas Jefferson from Anonymous, 15 January 1809
From: Anonymous
To: Jefferson, Thomas


                  
                     
                        15 Jan 1809
                     
                  
                  The Embargo is violated in the following manner, Ships clear from the Southward for a northern port & go off to the West Indies, The collector at Old York (near Portsmouth) for a certain sum per Barrel & per Hohd. sends on a certificate in due form of the landing of the Goods—about twenty vessels have gone from Old York & its viscinity manag’d in another manner; Bonds to a small amt have been taken & Bondsmen of no property, & then the vessels have been blown off—This Business is publickly done every day thru’ the collectors agent, a mr Morrell
                  
                  
                     A
                  
               